               Case 2:20-cv-01579-JCC Document 37 Filed 03/19/21 Page 1 of 3




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   GREEN WORLD COUNCIL BLUFFS, LLC, a                  CASE NO. C20-1579-JCC
     Washington limited liability company, and
10
     MICHAEL KIM, an individual,                         MINUTE ORDER
11
                             Plaintiffs,
12           v.

13   1SHARPE OPPORTUNITY INTERMEDIATE
     FUND, LP., a Cayman Island limited
14
     partnership, et al.,
15
                             Defendants.
16

17
             The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
             This matter comes before the Court on Plaintiff Michael Kim’s Notice of Intent to File a
20
     Reply to Defendants’ Response to Motion for Summary Judgment by March 29, 2021 and
21
     Motion for In Person Hearing (Dkt. No. 35). Mr. Kim indicates that he intends to file a reply
22
     brief in support of his motion for summary judgment on March 29, 2021 and asks the Court to
23
     set an in-person hearing. (Id. at 1.)
24
             Mr. Kim filed his motion for summary judgment on February 12, 2021. (Dkt. No. 7.) The
25

26


     MINUTE ORDER
     C20-1579-JCC
     PAGE - 1
                  Case 2:20-cv-01579-JCC Document 37 Filed 03/19/21 Page 2 of 3




 1   motion is noted for today, March 19, 2021.1 “The noting date is the date by which all briefing is

 2   complete and the matter is ready for the court’s consideration.” W.D. Wash. Local Civ. R.

 3   7(b)(1). In accordance with the Local Civil Rules, Defendants filed their response brief on March

 4   15, 2021. See W.D. Wash. Local Civ. R. 7(d)(3) (“Any opposition papers [to a motion for

 5   summary judgment] shall be filed and served not later than the Monday before the noting date.”).

 6   It appears that Mr. Kim misunderstands the rules governing filing deadlines and believes that he

 7   has fourteen days from the date of Defendants’ response to file his reply brief. (See Dkt. No. 35

 8   at 2.) Under the Local Civil Rules, however, Mr. Kim’s reply brief in support of his motion for

 9   summary judgment is due today. See W.D. Wash. Local Civ. R. 7(d)(3) (“Any reply papers [filed

10   in support of a motion for summary judgment] shall be filed and served no later than the noting

11   date.”).

12              While a party may renote his own pending motion by “promptly filing a document titled

13   Notice of Motion Renoted and changing the noting date in CM/ECF before any opposing party

14   files a response to the motion,” W.D. Wash. Local Civ. R. 7(l), Defendants have already filed a

15   responsive brief, (Dkt. No. 32). Under these circumstances, the motion may be renoted only by

16   filing a stipulation signed by all parties or by order of the Court. W.D. Wash. Local Civ. R. 7(l).

17   Mr. Kim has not obtained a stipulation, but the Court will liberally construe his filing as a

18   request for a Court order continuing the noting date.
19              Because of Mr. Kim’s pro se status and his misunderstanding of the applicable rules, the

20   Court, in this instance, grants the request and ORDERS:

21              1. The Clerk is DIRECTED to renote Mr. Kim’s motion for summary judgment (Dkt.

22                 No. 7) for March 29, 2021. Mr. Kim’s reply brief in support of his motion for

23                 summary judgment is due on or before that date.

24   1
      Mr. Kim filed his summary judgment motion without including a noting date in the caption as required by Local
     Civil Rule 7(b)(1). Under these circumstances, the Court may renote the motion. See W.D. Wash. Local Civ. R. 7(l).
25
     By order, the Court indicated that Mr. Kim’s motion was noted for consideration on March 12, 2021. (Dkt. No. 23 at
     2 n.1.) However, it appears the Court’s docket was revised to reflect a noting date of March 19, 2021. (See Dkt. No.
26
     7.) Accordingly, the Court will construe the current noting date as March 19, 2021.


     MINUTE ORDER
     C20-1579-JCC
     PAGE - 2
            Case 2:20-cv-01579-JCC Document 37 Filed 03/19/21 Page 3 of 3




 1        2. Consistent with the Court’s order entered earlier today (Dkt. No. 36), the Court

 2           reiterates that although Mr. Kim is proceeding pro se, he is still “expected to abide by

 3           the rules of the court in which he litigates.” Carter v. Comm’r of Internal Revenue,

 4           784 F.2d 1006, 1008 (9th Cir. 1986). Mr. Kim must comply with the Federal Rules of

 5           Civil Procedure and this Court’s Local Civil Rules going forward. Absent exceptional

 6           and unforeseen circumstances, the Court will not grant any further requests to

 7           postpone the noting date for Mr. Kim’s summary judgment motion.

 8        3. Mr. Kim’s request for oral argument is DENIED.

 9        DATED this 19th day of March 2021.

10                                                       William M. McCool
                                                         Clerk of Court
11
                                                         s/Paula McNabb
12
                                                         Deputy Clerk
13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1579-JCC
     PAGE - 3
